DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald M. Kachmarik on 6/1/22.
The application has been amended as follows: 

Claims

1. (Currently amended) A method for operation control of a compressor to perform capacity control configured by control of a gas intake rate using a gas intake control valve provided in a gas intake port of a compressor body and by control of a rotation speed of a drive source driving the compressor body so that a pressure of a compressed gas supplied to a consumption side lies within a predetermined range, the capacity control comprising: 
 	full-load running in which the gas intake control valve is fully open and a target rotation speed of the drive source is set to a full-load rotation speed that is a maximum rotation speed in a speed control band when a supply pressure that is [[a]] the pressure of [[a]] the compressed gas supplied to the consumption side is equal to or less than a predetermined datum pressure; and 
 	no-load running in which the gas intake control valve is fully closed and a predetermined no-load rotation speed is set as the target rotation speed of the drive source, when the supply pressure is equal to or greater than a no-load running pressure that is a predetermined pressure higher than the datum pressure; 
 	the no-load rotation speed has a predetermined standard no-load rotation speed that is lower than the full-load rotation speed and a low speed no-load rotation speed that is a predetermined rotation speed lower than the standard no- load rotation speed, starting each of the no-load running with the standard no-load rotation speed set as the target rotation speed, when each time the no-load running is performed; and 
 	performing target speed change processing in which the target rotation speed is reduced in speed to the low speed no-load rotation speed after a predetermined transition time has elapsed from the starting of the no-load running, and then continuing to perform the no-load running.

2. (Previously presented) The method of claim 1, wherein the transition time is configured so as to be variable.

3. (Original) The method of claim 1, wherein the target speed change processing is not performed in the no-load running until a discharge gas temperature or a lubrication oil temperature of the compressor body is a predetermined temperature or higher.

4. (Original) The method of claim 2, wherein the target speed change processing is not performed in the no-load running until a discharge gas temperature or a lubrication oil temperature of the compressor body is a predetermined temperature or higher.

5. (Currently amended) The method of claim 1, wherein: 
  	a check valve is provided partway along a passage extending to the consumption side from a discharge port of the compressor body; 
 	the capacity control is performed using a pressure on a secondary side of the check valve as the supply pressure; and 
 	purging is performed during the no-load running by opening a discharge side of the compressor body to the atmosphere at a primary side of the check valve.

6. (Currently amended) The method of claim 2, wherein: 
 	a check valve is provided partway along a passage extending to the consumption side from a discharge port of the compressor body; 
 	the capacity control is performed using a pressure on a secondary side of the check valve as the supply pressure; and 
 	purging is performed during the no-load running by opening a discharge side of the compressor body to the atmosphere at a primary side of the check valve.

7. (Currently amended) The method of claim 3, wherein: 
 	a check valve is provided partway along a passage extending to the consumption side from a discharge port of the compressor body; 
 	the capacity control is performed using a pressure on a secondary side of the check valve as the supply pressure; and 
 	purging is performed during the no-load running by opening a discharge side of the compressor body to the atmosphere at a primary side of the check valve.

8. (Currently amended) The method of claim 4, wherein: 
 	a check valve is provided partway along a passage extending to the consumption side from a discharge port of the compressor body; 
 	the capacity control is performed using a pressure on a secondary side of the check valve as the supply pressure; and 
 	purging is performed during the no-load running by opening a discharge side of the compressor body to the atmosphere at a primary side of the check valve.

9. (Currently amended) The method of claim 5, wherein the purging is performed after the starting of the no-load running and after the transition time has elapsed.

10. (Currently amended) The method of claim 6, wherein the purging is performed after the starting of the no-load running and after the transition time has elapsed.

11. (Currently amended) The method of claim 7, wherein the purging is performed after the starting of the no-load running and after the transition time has elapsed.

12. (Currently amended) The method of claim 8, wherein the purging is performed after the starting of the no-load running and after the transition time has elapsed.

13. (Currently amended) A compressor comprising: 
 	a capacity control device configured to perform control of a gas intake rate using a gas intake control valve provided to a gas intake port of a compressor body and to perform control of a rotation speed of a drive source driving the compressor body so that compressed gas is supplied to a consumption side at a pressure lying within a predetermined range;
 	the capacity control device being configured to 
 		perform full-load running in which the gas intake control valve is fully open and a target rotation speed of the drive source is set to a full-load rotation speed that is a maximum rotation speed in a speed control band when a supply pressure that is [[a]] the pressure of the compressed gas supplied to the consumption side is equal to or less than a predetermined datum pressure; and 
 		perform no-load running in which the gas intake control valve is fully closed and a predetermined no-load rotation speed is set as the target rotation speed of the drive source, when the supply pressure is equal to or greater than a no-load running pressure that is a predetermined pressure higher than the datum pressure; 
 		start each of the no-load running with a predetermined standard no-load rotation speed that is lower than the full-load rotation speed set as the target rotation speed, when each time the no-load running is performed; and 
		perform target speed change processing in which the target rotation speed is reduced in speed to a low speed no-load rotation speed that is a predetermined rotation speed lower than the standard no-load rotation speed after a predetermined transition time has elapsed from the starting of the no-load running, and then continue to perform the no-load running.
14-15. (Canceled)



Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No single reference of record discloses and no combination thereof makes obvious, in addition to the other limitations of claims 1 and 13, the combination of the limitations regarding the intake valve control and the limitations regarding the target speed change processing.
The closest prior art of record:
Oshiro discloses the limitations of claims 1 and 13 except the method does not start with the standard no load rotation speed each time the no load running is performed. 
Lindsey discloses a method for controlling a variable speed compressor during stopping that includes all the steps of claims 1 and 13 except the opening and closing of the intake valve. Linsey appears to teach away from the use an intake valve in 0021: “Since the compressor system does not require an inlet valve upstream of the first airend 22 (e.g., a throttling butterfly valve), the compressor system of the illustrated embodiment eliminates such an inlet valve to reduce the cost and complexity of the system”. Therefore, it would not appear to be obvious to utilize the method of Lindsey in conjunction with a compressor incorporating intake valve capacity control. 
Both Japanese Ono references disclose capacity control using an intake valve and three speeds Nmax, Nmin, and Npur, but do not appear to disclose the performing of target speed change processing in which the target rotation speed is reduced in speed to a low speed no-load rotation speed that is a predetermined rotation speed lower than the standard no-load rotation speed after a predetermined transition time has elapsed from the starting of the no-load running. Instead, the reduction of Nmin to Npur appears to occur after a preset time from the time during which the pressure equal to or lower than the purge start pressure, or the time since opening the purge valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is allowable. Therefore, the restriction requirement between method and apparatus claims, as set forth in the Office action mailed on 12/4/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 13 has been amended to incorporate the allowable subject matter of claim 1. Thus, the restriction requirement pertaining to the apparatus of claim 13 is withdrawn and claim 13 is allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Capacity control device in claim 13 which utilizes the non-structural term “device” as a generic placeholder coupled with functional language: the modifying term “capacity control”, the function “configured to perform control of a gas intake rate using a gas intake control valve provided to a gas intake port of a compressor body and to perform control of a rotation speed of a drive source driving the compressor body so that compressed gas is supplied to a consumption side at a pressure lying within a predetermined range”, and the four indented functions which follow “the capacity control device being configured to” in claim 13. Claim 13 does not recite sufficient structure to perform the recited functions and the generic placeholder “device” is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure described as performing the functions of the “capacity control device” in claim 13 is disclosed by applicant in 0064 as an ECU (Engine control Unit) and a controller such as a microprocessor or microcontroller.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
In a telephone call with Ronald Kachmarik on 7/29/22, it was confirmed that line 20 of page 26 should be deleted from the specification. The amendment to the specification filed 7/8/22 is acceptable and has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/22 has been considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746